FILED
                            NOT FOR PUBLICATION                             MAY 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN E. ERICKSON and SHELLEY A.                  No. 11-35313
ERICKSON,
                                                 D.C. No. 2:10-cv-01423-MJP
              Plaintiffs - Appellants,

  and                                            MEMORANDUM *

SHELLEY’S TOTAL BODY WORKS
DAY SPA/SHELLEY’S SUNTAN
PARLOR, a sole proprietorship,

              Plaintiff,

  v.

LONG BEACH MORTGAGE CO; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

      John E. and Shelley A. Erickson appeal pro se from the district court’s

summary judgment in their action arising from their home loan. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Olsen v. Idaho State Bd.

of Med., 363 F.3d 916, 922 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for the reasons stated

in its order entered on March 2, 2011.

      The district court did not abuse its discretion by denying the Ericksons’

motion for reconsideration because the Ericksons failed to show grounds

warranting reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      The district court did not abuse its discretion by denying the Ericksons’

motions for recusal. See United States v. Studley, 783 F.2d 934, 939-40 (9th Cir.

1986) (setting forth standard of review and noting that a litigant’s threats to sue a

judge are not grounds for recusal).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     11-35313
      The Ericksons’ remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      The Ericksons’ motion to file an oversized reply brief is granted, and the

Clerk is directed to file the reply brief received on October 28, 2011. To the extent

the Ericksons’ filings seek to supplement the record with documents that were not

presented to the district court, the request is denied.

      AFFIRMED.




                                            3                                  11-35313